THE THIRTEENTH COURT OF APPEALS

                                    13-13-00481-CV


 SYLVIA ROGER, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE
                ESTATE OF JEAN LOUIS ROGER, SR., ET AL.
                                  v.
 BENJAMIN KARL MUMME, JR. AND CAMERON INTERNATIONAL CORPORATION


                                   On Appeal from the
                     319th District Court of Nueces County, Texas
                          Trial Cause No. 2012-DCV-1731-G


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be AFFIRMED IN PART and

REVERSED and RENDERED IN PART. The Court orders the judgment of the trial

court AFFIRMED IN PART and REVERSED and RENDERED IN PART. Costs of the

appeal are adjudged against the party incurring same. See TEX. R. APP. P. 42.1(d); see

also id. R. 43.4.

       We further order this decision certified below for observance.

May 19, 2016